MEMORANDUM ***
Kolawale Adelabu appeals pro se from the district court’s judgments denying three 28 U.S.C. § 2241 habeas petitions.
To the extent Adelabu challenges his detention, we dismiss the appeals as moot because Adelabu was removed to Nigeria on September 24, 2003. See Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir.1991).
To the extent Adelabu challenges his removal proceedings, we construe Adelabu’s § 2241 petitions as petitions for review. See 8 U.S.C. § 1252(a)(5); Alvarez-Barajas v. Gonzales, 418 F.3d 1050 (9th Cir.2005). Because the Board of Immigration Appeals did not decide Adelabu’s appeal until after Adelabu filed the instant § 2241 petitions, we dismiss the petitions for review for lack of jurisdiction. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.